Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 1 of 7 PageID #: 1



                          UNITED	STATES	DISTRICT	COURT	
                         WESTERN	DISTRICT	OF	LOUISIANA	
                               LAFAYETTE	DIVISION	
                                           	
JOHN	ROBERTSON	HARVEY		        	        	      	       CIVIL	ACTION	NO.:	
	
	     	    Plaintiff,	
	
v.	   	    	       	     	     	        	      	       HONORABLE	JUDGE:	
	
NEW	TECH	GLOBAL	VENTURES,	LLC	          	      	       MAGISTRATE	JUDGE:	
	
	     	    Defendant	
	
                     COMPLAINT	FOR	UNPAID	OVERTIME	WAGES	
                                           	
                                   I.		SUMMARY	
                                           	
	     1.	  John	 Robertson	 Harvey	 (“Plaintiff”)	 brings	 this	 lawsuit	 to	 recover	 unpaid	

overtime	wages	and	other	damages	under	the	Fair	Labor	Standards	Act	(“FLSA”)	from	New	

Tech	Global	Ventures,	LLC	(“Defendant”).	

	      2.	    Plaintiff	 was	 employed	 by	 Defendant	 as	 a	 Rig	 Clerk,	 performing	 record	

keeping,	answering	phone	calls,	completing	forms	and	other		clerical	type	duties.	

	      3.	    Defendant	 required	 Plaintiff	 to	 work	 at	 least	 15	 hours	 a	 day,	 for	 at	 least	 7	

days	a	week.		As	a	result	Plaintiff	often	worked	weeks	consisting	of	105	hours	or	more.	

	      4.	    Defendant	 paid	 Plaintiff	 a	 day	 rate,	 regardless	 of	 the	 number	 of	 hours	

worked.		Further,	Plaintiff	never	received	overtime	pay	for	work	performed	in	excess	of	40	

hours	in	the	work	week.	

	      5.	    This	action	alleges	that	Defendant	misclassified	Plaintiff	as	exempt	from	the	

overtime	 requirements	 and	 seeks	 to	 recover	 the	 unpaid	 overtime	 wages,	 liquidated	

damages,	attorney	fees,	and	costs	permitted	by	the	FLSA.	

	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 2 of 7 PageID #: 2



                                   II.		JURISDICTION	AND	VENUE	

	      6.	     This	 Court	 has	 original	 subject	 matter	 jurisdiction	 pursuant	 to	 28	 U.S.C.	 §	

1331	because	this	action	involves	a	federal	question	under	the	FLSA	U.S.C.	§	216(b).	

	      7.	     Venue	is	proper	in	this	Court	pursuant	to	28	U.S.C.	§	1391(b).	

                                        III.		THE	PARTIES	

	      8.	     John	Robertson	Harvey	worked	for	Defendant	as	a	Rig	Clerk	from	December	

2013	 through	 July	 2015.	 	 Defendant	 paid	 Plaintiff	 on	 a	day	 rate	 system	 without	 overtime	

for	his	work	as	a	Rig	Clerk.			

	      9.	     Harvey’s	consent	is	attached	as	Exhibit	A.	

	      10.	    On	December	20,	2016,	Harvey	filed	a	consent	to	join	Michael	D.	Clay,	et	al.	v.	

New	Tech	Global	Ventures,	LLC,	No.	6:16-cv-00296-JWD-CBW,	ECF	No.	25	(W.D.	La.	Dec.	20,	

2016).	

	      11.	    Clay	was	decertified	on	March	4,	2019,	and	Harvey’s	claims	were	dismissed	

without	prejudice.	Clay,	ECF	No.	155.	

	      12.	    NEW	 TECH	 GLOBAL	 VENTURES,	 LLC	 may	be	served	with	process	through	

its	registered	agent:		NEW	TECH	GLOBAL	VENTURES,	LLC	through	its	Agent	for	Service	

of	Process,	COGENCY	GLOBAL,	INC.,	3867	Plaza	Tower	Drive,	1st	Floor,	Baton	Rouge,	

LA		70816.	

                                  IV.		COVERAGE	UNDER	THE	FLSA	

	      13.	    At	all	times	hereinafter	mentioned,	Defendant	has	been	an	employer	within	

the	meaning	of	the	Section	3(d)	of	the	FLSA,	29	U.S.C.	§	203(d).	

	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 3 of 7 PageID #: 3



	      14.	    At	all	times	hereinafter	mentioned,	Defendant	has	been	part	of	an	enterprise	

within	the	meaning	of	Section	3(r)	of	the	FLSA,	29	U.S.C.	§	201(r).	

	      15.	    At	all	times	hereinafter	mentioned,	Defendant	has	been	part	of	an	enterprise	

engaged	in	commerce	or	in	the	production	of	goods	for	commerce	within	the	meaning	of	

Section	3(s)(1)	of	the	FLSA,	29	U.S.C.	§	203(s)(1),	in	that	said	enterprise	have	and	have	had	

employees	 engaged	 in	 commerce	 or	 in	 the	 production	 of	 goods	 for	 commerce,	 or	

employees	 handling,	 selling,	 or	 otherwise	 working	 on	 goods	 or	 materials	 that	 have	 been	

moved	in	or	produced	for	commerce	by	any	person	and	in	that	said	enterprise	has	had	and	

has	 an	 annual	 gross	 volume	 of	 sales	 made	 or	 business	 done	 of	 not	 less	 than	 $500,000	

(exclusive	of	excise	taxes	at	the	retail	level	which	are	separately	stated).	

	      16.	    At	all	times	hereinafter	mentioned,	Plaintiff	was	engaged	in	commerce	or	in	

the	production	of	goods	for	commerce.	

                                           V.		FACTS	

	      17.	    New	Tech	Global	Ventures,	LLC	provides	workers	and	their	services	to	major	

energy	 companies	 including	 the	 following	 nonexclusive	 services:	 	 Engineering,	

environmental,	 mudtech,	 directional,	 NTG-RHS	 LATAM,	 midstream,	 safety	 and	 staffing	

services.		Defendant	maintains	locations	throughout	Louisiana,	Texas	and	Gulf	of	Mexico	as	

well	as	Colorado	and	Pennsylvania.	

	      18.	    To	provide	these	services,	Defendant	employed	Plaintiff	on	a	date	rate	or	per	

diem	basis.	

	      19.	    Defendant	hires,	trains	and	deploys	employees	in	Louisiana,	Texas	and	in	the	

Gulf	of	Mexico,	Colorado	and	Pennsylvania.	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 4 of 7 PageID #: 4



	       20.	    Plaintiff’s	position	is	not	a	job	that	requires	advanced	skill	or	intense	study.		

A	 Rig	 Clerk	 is	 not	 a	 highly	 trained	 mechanic,	 technician	 or	 engineer.	 	 Plaintiff	 performed	

mostly	clerical	type	job	duties.	

	       21.	    Defendant	 strictly	 regulates	 the	 job	 duties	 performed	 by	 Plaintiff	 to	 ensure	

certain	performance	standards	are	met.	

	       22.	    Plaintiff	was	not	allowed	to	vary	from	the	job	standards,	means,	methods	and	

techniques	which	are	all	dictated	by	defendant.	

	       23.	    Further,	 Defendant	 provided	 Plaintiff	 with	 mandatory	 forms,	 reports,	 and	

other	documents	that	must	be	completed	for	each	project.	

	       24.	    Plaintiff	 has	 little	 to	 no	 discretion	 on	 how	 his	 job,	 or	 the	 jobs	 of	 others	 he	

worked	with,	were	performed.	

	       25.	    Instead	of	paying	Plaintiff	overtime,	Defendant	paid	Plaintiff	a	day	rate.	

	       26.	    Even	 though	 Plaintiff	 performed	 very	 routine,	 non-technical	 and	 occasional	

manual	labor	job	duties,	Defendant	uniformly	did	not	pay	overtime	to	Plaintiff	

	       27.	    Plaintiff	was	expected	to	work	regularly	105	hours	a	week	or	more.	

	       28.	    Such	substantial	overtime	worked	results	in	significant	back	wages	owed	to	

Plaintiff.	

	       29.	    As	the	controlling	law	makes	clear,	Plaintiff	was	a	non-exempt	employee	and	

is	entitled	to	overtime	for	all	hours	worked	in	excess	of	40	in	a	single	workweek.	

        30.	    Based	 on	 the	 nature	 of	 plaintiff’s	 job	 duties	 and	 work,	 there	 are	 no	 FLSA	

exemptions	applicable	to	him.	

        	

        	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 5 of 7 PageID #: 5



                                      VI.		FLSA	VIOLATIONS	

	      31.	    Defendant	 knowingly,	 willfully,	 or	 in	 reckless	 disregard	 carried	 out	 this	

illegal	 pattern	 or	 practice	 of	 failing	 to	 pay	 Plaintiff	 overtime	 compensation.	 	 Defendant’s	

failure	 to	 pay	 overtime	 compensation	 and	 intentional	 misclassification	 of	 Plaintiff	 was	

neither	reasonable,	nor	was	the	decision	not	to	pay	overtime	made	in	good	faith.	

	      32.	    Accordingly,	 Plaintiff	 is	 entitled	 to	 overtime	 wages	 under	 the	 FLSA	 in	 an	

amount	equal	to	1	and	½	times	his	regular	rate	of	pay,	plus	liquidated	damages,	attorney’s	

fees,	and	costs.	

	      33.	    On	information	and	belief,	the	reason	that	Plaintiff	did	not	receive	overtime	

pay	 during	 the	 relevant	 time	 period	 is	 because	 Defendant	 willfully	 and	 intentionally	

misclassified	 Plaintiff	 as	 a	 “Consultant”	 and/or	 “Independent	 Contractor”.	 	 Defendant	

misclassified	 Plaintiff	 in	 an	 effort	 to	 avoid	 having	 to	 pay	 the	 Plaintiff	 overtime	

compensation	required	by	the	FLSA.	

	      34.	    Based	on	the	economic	realities	of	the	facts	and	circumstances	in	this	matter,	

Defendant	 knew,	 or	 had	 reason	 to	 know,	 that	 Plaintiff	 should	 have	 been	 classified	 as	 an	

“Employee”	 and	 paid	 overtime	 for	 all	 his	 hours	 worked	 over	 forty	 (40)	 hours	 per	 week.	

Plaintiff	provided	services	essential	to	the	fundamental	business	purpose	of	the	Defendant,	

i.e.	 providing	 workers	 and	 services	 to	 companies	 engaged	 in	 oilfield	 exploration	 and	

production.	 	 These	 services,	 however,	 require	 no	 special	 skill.	 	 No	 prior	 experience	 was	

required	for	Plaintiff	to	work	as	a	Rig	Clerk	for	the	Defendant.	

	      35.	    As	a	Rig	Clerk,	Plaintiff	had	no	control	over	the	manner	and	method	by	which	

he	 was	 paid.	 	 The	 manner	 and	 method	 of	 payment	 was	 determined	 solely	 by	 Defendant,	

who	paid	Plaintiff	on	a	“day	rate”	basis.	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 6 of 7 PageID #: 6



	      36.	   At	 all	 times	 herein,	 Defendant	 retained	 the	 right	 to	 discharge	 Plaintiff	

without	cause	or	notice.	

	      37.	   As	 a	 Rig	 Clerk,	 Plaintiff	 worked	 solely	 for	 Defendant	 on	 a	 full	 time	 and	

continuing	basis.		Plaintiff	did	not	advertise	his	services	to	the	general	public,	or	work	as	a	

Rig	Clerk	for	anyone	other	than	Defendant.	

	      38.	   Plaintiff	 was	 subject	 to	 the	 discretion	 and	 control	 of	 the	 Defendant	 with	

regard	 to	 the	 manner	 and	 means	 of	 his	 job	 performance.	 	 Moreover,	 he	 was	 closely	

supervised	and	directed	by	the	Defendant.	

	      39.	   As	a	Rig	Clerk,	Plaintiff	had	no	opportunity	for	profit	or	loss	depending	on	his	

managerial	skill.	

	      40.	   Defendant	 also	 maintained	 records	 concerning	 the	 employment	 of	 Plaintiff.		

Upon	 information	 and	 belief,	 this	 included,	 for	 example,	 records	 of	 compensation	 and	

records	of	the	hours	worked	by	Plaintiff.	 	

                                     VII.		RELIEF	SOUGHT	

	      41.	   WHEREFORE,	Plaintiff	prays		for	judgment	against	Defendant	as	follows:	

              a.	     For	 an	 Order	 finding	 Defendant	 liable	 for	 violations	 of	 federal	 wage	

                      laws	with	respect	to	Plaintiff;	

              c.	     For	 a	 Judgment	 awarding	 all	 unpaid	 wages,	 liquidated	 damages,	

                      and/or	penalty	damages,	to	Plaintiff;	

              d.	     For	a	Judgment	awarding	Plaintiff	his	costs	of	this	action;	

              e.	     For	a	Judgment	awarding	Plaintiff	pre-	and	post-judgment	interest	at	

                      the	highest	rates	allowed	by	law;	
Case 6:19-cv-00393-MJJ-CBW Document 1 Filed 03/29/19 Page 7 of 7 PageID #: 7



           f.	   For	all	such	other	legal	and	equitable	relief	as	may	be	necessary	and	

                 appropriate.	

	    	     	     	      	        	   	      RESPECTFULLY	SUBMITTED,	
	
	    	     	     	      	        	   	      KENNETH	D.	ST.	PÉ,	LLC	
	
	    	     	     	      	        	   	      	      	      	       	      	        	
	    	     	     	      	        	   	      __/s/	Kenneth	D.	St.	Pé_______________	
	    	     	     	      	        	   	      KENNETH	D.	ST.	PÉ	
	    	     	     	      	        	   	      La.	Bar	Roll	No.	22638	
	    	     	     	      	        	   	      311	West	University	Avenue,	Suite	A	
	    	     	     	      	        	   	      Lafayette,	Louisiana		70506	
	    	     	     	      	        	   	      (337)	534-4043	
	
                                            Matthew	S.	Parmet	
                                            Louisiana	Bar	#	32855	
                                            PARMET	PC	
                                            P.O.	Box	540907	
                                            800	Sawyer	St.	(77007)	
                                            Houston,	TX	77254	
                                            phone	713	999	5228	
                                            fax	   713	999	1187	
                                            matt@parmet.law	
                                            	
                                            Attorneys	for	Plaintiff	
	
